Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 1 of 23 PageID: 3052



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

      RUSSELL TINSLEY,                                       Civil Action No. 15-7319(MCA)

                    Plaintiff,

            v.                                                          OPINION

      MERRILL MAIN, PH.D., STU CLINICAL
      DIRECTOR, et al.,

                    Defendants.



           This matter having been opened to the Court by Defendants Merrill Main, Ph.D., R. Van

  Pelt, and Christopher Beaumont, Ph.D. (“the DHS Defendants”) (ECF No. 222) on a motion for

  summary judgment as to Plaintiff Russell Tinsley’s (“Plaintiff” or “Mr. Tinsley”) remaining First

  Amendment retaliation claim against Defendants Main. For the reasons explained in this

  Opinion, the Court will grant the motion for summary judgment as to Defendant Main.

           I.      FACTUAL BACKGROUND & PROCEDURAL HISTORY 1

           For purposes of this motion, the Court construes the facts in the light most favorable to

  Plaintiff and also liberally construes the facts as he is proceeding pro se. In May 2010, Plaintiff

  was civilly committed to the Special Treatment Unit (“STU”) as a sexually violent predator

  (“SVP”) under New Jersey’s Sexually Violent Predator Act (“SVPA”). Plaintiff appealed his

  commitment to the Superior Court of New Jersey, Appellate Division, which affirmed his

  commitment in an unpublished decision. In re Civil Commitment of R.T., No. A-2521-13T2,

  2016 WL 674215, at *1 (N.J. Super. Ct. App. Div. Feb. 19, 2016). Plaintiff was civilly




  1
      Where necessary, the Court incorporates facts from the prior motions for summary judgment.
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 2 of 23 PageID: 3053



  committed as a sexually violent predator due to his sexually related arrests and convictions. 2 See

  id. at *2-5.

          Merrill Main, Ph.D., is a licensed clinical psychologist and the Clinical Director at the

  STU and supervised the treatment of Plaintiff during the relevant time period. (See ECF No.

  195-2, Defendants’ Statement of Material Facts “DSMF” at ¶ 1.)

          It is undisputed that Plaintiff has submitted numerous grievances, complaints, and

  lawsuits related to his confinement in the STU. The grievances, complaints, and lawsuits

  challenge Plaintiff’s civil commitment, the inadequacy of his sex offender treatment, the failure

  to promote him to the next stage of treatment, and the restrictive nature of his confinement on the

  South Unit of the STU. In his grievances, complaints, and lawsuits, Plaintiff also alleges

  misconduct by STU staff, including alleged retaliatory conduct by Defendants Main, the only

  remaining Defendant in this action.

          Plaintiff’s numerous grievances and lawsuits are recounted in the Court’s prior Opinions,

  and Defendant Main, who is both a frequent recipient and target of the grievances, previously

  conceded that he is well aware of them. (See ECF No. 195-3, Main Certification at ¶ 5, Ex. A

  and B; Plaintiff’s Cert., Ex. A at 7-14.) Plaintiff’s penchant for filing grievances and lawsuits led

  to a confrontation between Plaintiff and Defendant Main on or about October 11, 2014, during

  which Defendant Main allegedly told Plaintiff he would never advance in treatment or get off the

  South Unit if he continued to file grievances and lawsuits. To support this allegation, Plaintiff

  has submitted his deposition testimony in which he testified as follows:


  2
   According to the Appellate Division decision, Plaintiff’s prior court history shows at least
  seven sexually related arrests, including convictions in 1984, 1999, and 2005, in Philadelphia
  and San Francisco. Since age thirteen he has also been charged with multiple non-sexual
  offenses in Pennsylvania, California, and Nevada, including theft, burglary, fraud, assault, drug
  and weapons offenses, vehicular manslaughter, and failure to register. (Id. at *1).
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 3 of 23 PageID: 3054




                         Well, I approached Dr. Main on several occasions and he
                 specifically make it clear, you know, Mr. Tinsley, you ain’t [sic]
                 never going to get off the South Unit because of your grievances.
                 You filing your lawsuits and you’ll never get off the South Unit
                 Matter of fact, you know, all your chances of even getting out of
                 here is being taken away from you. This guy specifically say [sic]
                 this.
  (ECF No. 224-4, Pl. Deposition (Jun. 28, 2018) 38:7-14.) Plaintiff grieved the incident and the

  record contains a Remedy Form dated October 29, 2014, in which Plaintiff stated: “On Thursday

  October 11, 2014[,] after the Community Meeting with DHS staff[,] Merrill Main, STU Clinical

  Director made statements to me that may be Retaliatory ….” (See ECF No. 224-5.) Defendant

  Main responded personally to this grievance, but his response is largely illegible. 3 (See id. )

         In the prior motion for summary judgment, Defendant Main averred that his concerns

  about Plaintiff’s grievances and lawsuits were exclusively motivated by legitimate treatment

  concerns (see ECF No. 195-3, Main Cert. ¶ 5) and thus Plaintiff’s retaliation claim failed

  pursuant to the Third Circuit’s decision Oliver v. Roquet, 858 F.3d 180 (3d Cir. 2017). 4 The

  DHS Defendants raised no other arguments in their motion for summary judgment as to

  Defendant Main. The Court denied the motion for summary judgment as to Defendant Main,

  finding that that there were disputed issues of material fact as to whether Defendant Main

  targeted Plaintiff’s filing of grievances (and not simply the collateral consequences of that

  protected speech), and, barring other arguments for dismissal, Plaintiff established a prima facie

  case of First Amendment retaliation. (See ECF Nos. 205-06.) The DHS Defendants


  3
   In his certification to the Court, Defendant Main disputes that he made this statement, and
  asserts that he would never tell any resident that he could not advance in treatment if he
  continued to file grievances. (ECF No. 195-2, DUSMF at ¶ 6.)
  4
   In letters to Plaintiff dated October 7, 2014 and November 17, 2014, Defendant Main cautioned
  Plaintiff that his grievances, lawsuits, and legal arguments were interfering with his treatment.
  (ECF No. 195-3, Main Cert. ¶ 5, Exhibits A, B.)
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 4 of 23 PageID: 3055



  subsequently sought and received permission to file a third and final summary judgment motion

  to address the so-called “same decision defense” and qualified immunity. (See ECF No. 221.)

         To further support his allegations that his lack of treatment progress and housing

  assignment are retaliatory, Plaintiff has submitted a “Confidential Report” dated September 9,

  2015, prepared by Ronald G. Silikovitz, Ph.D., at the request of Plaintiff’s public defender in

  connection with his civil commitment proceedings. The Confidential Report, which

  recommends Plaintiff’s release from the STU, is based on two interviews with Plaintiff, the

  administration of a Personality Assessment Inventory, and the review of Plaintiff’s history and

  treatment progress at the STU. (See ECF No. 224-6 at 1.)

         As recounted in Dr. Silikovitz’s Report, on or about June 25, 2014, a few months before

  Plaintiff’s confrontation with Defendant Main, Plaintiff’s treatment team recommended that he

  be promoted to Phase 2 of treatment and be provided with more treatment models based on his

  good behavior and progress. 5 (See id. at 3.) On October 31, 2014, around the time he filed his

  grievance about the confrontation with Defendant Main, the Treatment Progress Review

  Committee (“TPRC”) at Plaintiff’s annual review unanimously recommended that Plaintiff be

  advanced to Phase 2 of treatment based on his progression. (See id.)

         DHS Defendants do not deny that Plaintiff was promoted to Phase 2 in the Fall of 2014;

  however, they have submitted Plaintiff’s most recent TPRC Report (hereafter referred to as “the

  2019 TPRC Report”), 6 which explains that Plaintiff “had been promoted to Phase 2 following



  5
   This information is contained in a Multidisciplinary Treatment Team Report (STIJ) dated June
  25, 2014, and it is not clear when Plaintiff treatment team first recommended he be promoted.
  6
    The 2019 TPRC Report is dated November 22, 2019 and signed by Paul Dudek, Ph.D., a STU
  Psychologist in the Special Treatment Unit; it was also reviewed by two additional psychologists
  who signed off on its contents. The 2019 TPRC Report is based upon treatment notes/reports
  indicating the quality of Plaintiff’s progress in treatment, consultation with Plaintiff’s Treatment
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 5 of 23 PageID: 3056



  the 9/2/14 TPRC review. However, he was demoted to Phase l following the 8/30/16 review

  based on his placement on Treatment Refusal status.” (Id. at 1.) The 2019 TPRC Report

  recommends that Mr. Tinsley be maintained in Phase 1 of treatment. (Id.)

         As relevant here, the 2019 TPRC Report also summarizes Plaintiff’s numerous

  infractions which led to his placement on MAP 7 and Temporary Close Custody (“TCC”)

  between October 2014 and June 2019:

                   Mr. Tinsley was placed on MAP after engaging in a physical
                   altercation with another resident in his current process group on
                   October 30, 2014. While on MAP status, on January 30, 2015, he
                   was reported to have one of his “associates” misrepresent herself
                   as an attorney, without any indication she was licensed to practice
                   law, and placed on Room MAP at this time. On 2/26/15 Mr.


  Team representatives, a clinical interview with Plaintiff, and all available discovery material
  included in his STU file. See id. at 1.

  7
   MAP is a component of the clinical treatment program at the STU that focuses on stabilizing
  disruptive or dangerous behaviors. See M.X.L. v. New Jersey Dep't of Human Servs./New Jersey
  Dep't of Corr., 379 N.J. Super. 37, 45, 876 A.2d 869, 873 (App. Div. 2005). The New Jersey
  courts have explained the treatment component as follows:

                   There are four levels of MAP: Room, Tier, Wing, and Program.
                   Room, Tier and Wing MAP restrict the unescorted motion of a
                   resident to his room, his tier or his wing. The level of MAP
                   placement is proportionate to the apparent danger or instability
                   reflected by the resident. MAP levels represent an increasing return
                   of privileges, culminating in a return to the general population with
                   all privileges reinstated.
                   Program MAP is the lowest level of intervention and is instituted
                   when a resident is unwilling to control his anti-social behaviors
                   and has not developed the behavioral skills necessary to maintain
                   appropriate control. MAP can take a number of forms[, including]
                   the suspension of privileges. While in Program MAP, a resident
                   continues to attend all assigned treatment groups unless
                   specifically contra-indicated. MAP status is generally implemented
                   for thirty-day periods, with a review of that status every thirty days
                   or sooner if clinically appropriate.
  Id. at 873-74.
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 6 of 23 PageID: 3057



                 Tinsley was placed on TCC by DOC in response to reports that he
                 was being threatened. He was taken off of MAP status on 6/29/15.
                 On 9/22/15 Mr. Tinsley was reported to write and publish a book
                 titled “Civilly Committed,” available to the general public for
                 purchase, which consisted of content related to disclosure of the
                 name of one of his victims, who was a minor at the time of the
                 offense. This led to another MAP placement (program MAP) on
                 above mentioned date.
                 Additionally, he was reported to continue to promote his
                 pimpinentertainment.com website. On 5/6/16 Mr. Tinsley was
                 placed in TCC for being found in possession of a credit card and
                 accepted ownership of the credit card. On 8/17/16 program MAP
                 was discontinued and it was indicated that Mr. Tinsley adequately
                 processed his MAP placement.
                 Mr. Tinsley was again placed on MAP status on 7/19/18 for poor
                 control of his anger, impulsivity, being verbally abusive and
                 threatening, and severely disrupting the therapeutic milieu. After
                 becoming sexually provocative in his statements towards a female
                 facilitator, Mr. Tinsley became increasingly agitated and
                 threatening in his demeanor after he was directed to leave the
                 group. He continued to present in a menacing manner after leaving
                 group. He remained on MAP status until 9/18/18 when he was
                 placed in TCC after he was involved in a physical altercation with
                 a peer. He remained on MAP status until December 2018.
                 He was placed on Temporary Close Custody on 6/7/19 due to
                 notification from DC that he had made unauthorized phone call(s)
                 that violated institutional rules.
  (Id.)
          The 2019 TPRC Report also summarizes Plaintiff’s progress in treatment and his

  placement on Treatment Probation and Treatment Refusal (“TR”) for his failure to meaningfully

  participate in treatment:

                 [Mr. Tinsley] is a generally opinionated individual who often
                 perseverates on systematic and legal issues. While he can be re-
                 directed, he generally will remain preoccupied with attempts to
                 convince others of his presentation of being a person who has been
                 unfairly persecuted by the legal system. He will typically frame his
                 arguments through a religious context or through legal arguments
                 that are inappropriate or misinterpreted to the context. Mr. Tinsley
                 frames much if not all of his difficulties in establishing a positive
                 trajectory in treatment on administrative and legal complaints that
                 he is being punished for publishing a book that contained
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 7 of 23 PageID: 3058



             identifying information of at least one victim and misconstrues
             multiple documents related to his treatment. In the course of
             individual treatment he has maintained that the publication of the
             book and maintenance of an online presence is his First
             Amendment right. He will present his history through a defense of
             minimization such as through admitting that he committed sexual
             offenses, but maintains that the encounters were consensual sexual
             experiences with adolescents.
             At his request, three individual sessions were held with Mr.
             Tinsley. His treatment team noted that these appear to have some
             positive impact on him. It was noted that after these sessions, Mr.
             Tinsley was able to interact in a more positive and adaptive
             manner with his peers and treatment providers during group
             sessions.
             Mr. Tinsley had originally been placed on Treatment Probation
             status on 10/22/15. However, he did not complete the
             recommended objectives of this status and was placed on
             Treatment Refusal status on 11/23/15. By 8/22/16 it was noted that
             he was removed from TR status based on one month of group
             attendance and he was then placed in treatment readiness status on
             the South Housing Unit. An inter-office Memo (dated, 8/25/16),
             subject “Treatment Refusal Status-Revised” indicated that
             although Mr. Tinsley has been consistently attending and
             participating in process group for over a month, he has not
             demonstrated that he has followed the treatment recommendation
             to remove his victims’ names from the book he published. Mr.
             Tinsley’s refusal to comply with this treatment recommendation
             compelled the DHS Treatment Team to place him again on
             Treatment Refusal status. His publication of “Civilly Committed!”
             available to the public through his website and Amazon.com has
             the names of two victims listed, demonstrating not only “poor
             judgment and an inflated sense of self-importance, but also a
             complete lack of regard for the impact this might have on his
             victims. It was recommended that he “pull the ‘book’ from
             publication and sale to prevent further harm to his victims, but he
             refused to do so.” This demonstrates an inability to utilize
             treatment in an effective or meaningful manner and the lack of
             understanding of how he is re-victimizing the victim by engaging
             in such behavior. Furthermore, it has been indicated that his
             narcissism and sense of entitlement continue to remain of
             significant clinical concern and viewed as a risk factor by his
             Treatment Team, as it connects to his sex offending behavior and
             the dynamics involved in self-satisfaction and sexual gratification.
             Mr. Tinsley continues to be on Treatment Refusal status.
             Following his discharge from MAP status in August 2016 he was
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 8 of 23 PageID: 3059



             transferred from a MAP oriented group to a Treatment Orientation
             Process Group consistent with his placement on TR status. He did
             not actively engage the group in matters directly related to his
             treatment concerns until February 2018 when he began to discuss
             his belief that his placement on TR status was unjust. He
             maintained that he should not be expected to discuss his offenses
             in the TOPG and that he does not need to remove the names of the
             victims from his book as he alleges that the victims provided
             consent for their names to be included.
             Mr. Tinsley has maintained that he has committed two sexual
             offenses. This includes on [sic] in California in 1982 and a second
             in Pennsylvania in 2004. He maintains that there was no force used
             either offense and that both cases involved consensual sex with
             minors. In April 2018 he claimed that he met one of the reported
             victims, LA, while promoting a concert in the Philadelphia area.
             He claimed that while he met her in a high prostitution area, he
             began to date the woman and brought her to meet his family. He
             claimed that he would provide her with food and money. He
             claimed that on the day of the offense he met the victim at a hotel
             and that he brought food, alcohol, and marijuana for their use. He
             claimed that he told the victim that due to medical problems he
             would have trouble achieving and maintaining an erection but that
             he could still perform oral sex on her. He claimed that he left the
             room to get money that he promised her but, on his return, he
             found the victim robbing him of some of his possessions. He
             maintained that he did not physically or sexually assault the victim
             and that she had lied to him about her age. He also maintained that
             he believed several men in the lobby of the motel could have been
             working with her and assaulted him as a part of the robbery. In
             later groups Mr. Tinsley stated that he assumed full responsibility
             for his crimes. However, he remained evasive in noting what
             actions he performed to commit any crimes, the nature of the
             offenses, how he victimized others, or what the impact of his
             actions could have been.
             Mr. Tinsley was again placed on MAP status on 7/19/18 for poor
             control of his anger, impulsivity, being verbally abusive and
             threatening, and severely disrupting the therapeutic milieu. After
             becoming sexually provocative in his statements towards a female
             facilitator, Mr. Tinsley became increasingly agitated and
             threatening in his demeanor after he was directed to leave the
             group. He had originally been discussing a submitted grievance but
             became agitated when questioned by the facilitator. He made a
             number of racial and misogynistic statements towards the
             facilitator and indicated that he hoped she would die. It was at this
             time he left the room only to return shortly after to retrieve a cup
             and again slamming the door on his way out of the room. He
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 9 of 23 PageID: 3060



               continued to present in a menacing manner after leaving group. He
               waited for the therapists to leave the group and stormed past them
               mumbling under his breath. He slammed unit doors in the face of
               the facilitators. It was noted that when DOC personnel went to
               follow Mr. Tinsley, he had quickly left the area. He remained on
               MAP status until 9/18/18 when he was placed in TCC after he was
               involved in a physical altercation with a peer.
               Mr. Tinsley at times struggled to make beneficial use of his time in
               the MAP group. He would indicate that he would not actively
               participate in the group as he intended to address the reasons he
               was placed in MAP through the legal system. However, it was
               opined by his treatment team at the time that he had been able to
               adequately address the behavioral concerns leading to his MAP
               placement by December 2018. At that time, he was released to
               general population. It should be noted that in June 2019 he was
               briefly placed in TCC once again due to reports from DOC that he
               had made unauthorized phone calls. Specifically, this appears
               connected to reports that Mr. Tinsley may have been engaged in
               having sexualized phone conversations with a 16-year-old female.
               After having been released to general population in December
               2018 and resuming treatment in his Treatment Orientation Process
               Group. It was noted that he showed some improvement in his
               ability to interact with pers [sic] and facilitators in the treatment
               sessions. Interestingly, Mr. Tinsley has shown attempts to be a
               leader in groups such as through being [sic] in a number of books
               about therapy into the sessions. This has led to some considerable
               discussion in groups on topics such as empathy. Mr. Tinsley has
               stated that his reflections about himself through his religion have
               led him to change his attitudes ad [sic] behavior.
               Mr. Tinsley is not assigned any psychoeducational modules based
               on his treatment refusal status. To his credit, in past reviews it was
               noted that he had completed drafts of an Autobiography, a sexual
               history, an offense cycle, and a Personal Maintenance Contract. It
               does not appear from the available records that Mr. Tinsley has
               addressed these documents o[r] revised them since 2014. There is
               no evidence to suggest that Mr. Tinsley has made any attempts in
               the prior year to address the dynamic risks of re-offense sexually
               and has not demonstrated a sense of understanding or mastery of
               offense related dynamics or mitigation of risk factors associated
               with recidivism. Mr. Tinsley is not engaged in any substance abuse
               programming at this time. Based on his poor engagement in the
               treatment process, he is not at this time appropriate for referral to
               the Therapeutic Community.
        The TPRC Report also includes a “clinical interview” with Plaintiff, in which Plaintiff
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 10 of 23 PageID: 3061



  “complain[s] that he has not been given positive credit for engaging in treatment at the STU[]”

  and “describes himself as ‘fully engaged’ in the treatment process.” (TPRC Report at 12.)

  Plaintiff also “complain[s] at length that positive credit for any treatment gains has not been

  afforded to him because the STU administration is retaliating against him for publishing a book

  that includes themes specific to his civil commitment” and “went on to claim that he has

  addressed clinical concerns related to his history of sexual offending and has completed all the

  programmatic requirements including the sexual history, offense cycles, sexual history, and

  relapse prevention planning.” (Id.) Plaintiff also repeatedly referenced the instant civil matter

  multiple times during the interview. (See id. at 12-13.) Plaintiff further asserted in the clinical

  interview that he wants to be placed in a formal Process Group and wants to complete additional

  modules and “complained, without merit, that he has been told by his group facilitators that here

  is nothing they can do to remove him from TR status.” (Id. at 13.) Plaintiff, however, “also

  went on to appropriately describe the clinical recommendations in place to be able to be moved

  off of TR status.” (Id.)

         During the interview, Plaintiff also downplayed his sexual offenses and convictions:

                 In discussing his offenses of record, Mr. Tinsley stated that with
                 the 1982 offense he was celebrating a promotion at a job at a club
                 and met the identified victim. He stated that he was around 22 or
                 23 at the time but did not know that the victim was 17 years old.
                 He claimed that the sexual contact was consensual but because he
                 would not accept a plea deal, the charges were inappropriately
                 "upped" to a rape related charge. He denied engaging in any
                 violence or threats with the victim. He claimed that he is still in
                 contact with the victim. Mr. Tinsley stated that due in part to the
                 perceived injustice of this event as well as his commitment, that a
                 documentary was going to be made of his life. He then claimed he
                 is in discussions for his life to be made into "a feature film" and
                 that he wanted t[o] be discharged so that the movie does not end
                 with him still civilly committed.
                 With regards to the 2004 offense he claimed that while he was in
                 Philadelphia, he was treated for colorecta[l] cancer and as a result
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 11 of 23 PageID: 3062



                 he could not active an erection or ejaculate. He stated that he
                 “picked up a prostitute” and wanted to perform oral sex on her
                 until she reached climax. He stated he did this so as not to feel
                 “less than a man.” He claimed he had known her for two weeks
                 prior to the incident. He claimed that they engaged in sexual
                 activity while at a hotel and that he had paid her. He claimed that
                 he briefly left the room to get food for them but when he returned
                 after realizing he left his money in the room; he found the victim
                 attempting to steal his money and jewelry. He stated that they
                 struggled when he went to grab his money back. He claimed that
                 the victim has told him that she regrets that he was wrongly
                 charged and convicted of a rape offense. He maintained a denial
                 that he had raped the victim.
  (Id. at 13.)

          According to the TPRC Report, Plaintiff “declined to participate in psychological testing

  with the STU psychometrist” but was “administered the Psychopathy Checklist-Revised (PCL-

  R), 2nd Edition during the 2014 TPRC evaluation.” (Id. at 13-14.) The Annual Report further

  explains the purpose of the testing and Plaintiff’s results in 2014:

                 The PCL-R provides a dimensional score that represents the extent
                 to which a given individual is judged to match the “prototypical
                 psychopath.” The higher the score the closer the match, and
                 presumably, the greater the confidence that the individual is a
                 psychopath (Hare, 2003, PCL-R Rating Booklet). The cut-off score
                 on the PCL-R indicative of psychopathy is 30. That is, an
                 individual who receives a score of 30 or above on the PCL-R
                 meets diagnostic criteria for psychopathy. Mr. Tinsley received a
                 score of 34 which suggests that he does meet the diagnostic
                 threshold for the construct of psychopathy (score of 30). When
                 psychopathy is viewed as a dimensional construct, a score of 34
                 falls into the High range. Mr. Tinsley received a score of 34 which
                 suggests that he does meet the diagnostic threshold for the
                 construct of psychopathy (score of 30). When psychopathy is
                 viewed as a dimensional construct, a score of 34 falls into the High
                 range.
  (Id. at 14.)
          Plaintiff was also administered the Stable-2007, which “was developed to assess change

  intermediate term risk status, assessment needs, and help predict recidivism in sexual offenders,
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 12 of 23 PageID: 3063



  and Plaintiff “scored a 19 out of a possible 24 points on the STABLE-2007[.]” According to the

  2019 TPRC Report,

                   [t]his score falls into the interpretive range considered to be High
                   level of dynamic needs. Given his lack of an intimate relationship
                   and poor relationship history, his poor behavioral stability, non-
                   compliance, interactions with others, and significant difficulty in
                   meeting his needs a majority of the dynamic risk factors in the
                   STABLE-2007 were noted to be of clinical concern. These factors
                   included: significant social influences, intimacy deficits, poor
                   cognitive problem solving, deviant preference, hostility towards
                   women, negative emotionality, impulsivity, general lack of
                   concern for others, and rejection of supervision.
  (Id. at 14.)

            Finally, with respect to testing, Plaintiff was scored on the Static-99R, which “is intended

  to position offenders in terms of their relative degree of risk for sexual recidivism based on

  commonly available demographic and criminal history information that has been found to

  correlate with sexual recidivism in adult male sex offenders.” (Id.) Petitioner received a total

  score of 5, which places him at “above average” risk for being charged or convicted or another

  sexual offense. (Id.)

            The TPRC panel also determined that Plaintiff suffers from “Other Specified Paraphilic

  Disorder (non-consent),” which means he experiences recurrent and intense fantasies, urges,

  and/or behaviors involving sexual arousal to persons who, by virtue of force and/or their age, are

  unable to consent.” (Id. at 15.) Review of prior documentation as well as the past TPRC clinical

  interview indicates that Plaintiff “denies having a deviant sexual arousal and denies committing

  sex offenses or reports the sex acts as consensual.” (Id.) Plaintiff also meets the criteria for

  Antisocial Personality Disorder (with Narcissistic Features) “as he possesses features consistent

  with the disorder, which causes clinically significant impairment in his social functioning.” (Id.

  at 16.)
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 13 of 23 PageID: 3064



         At the conclusion of the TPRC Report, the panel summarized its findings and reached a

  concluded that Plaintiff should be maintained in Phase 1:

                Mr. Tinsley is a 64-year-old, single, African American male who
                was first arrested for sexual offending when he was 16 years old.
                He then went on to accrue a total of six sexual offense related
                charges and was convicted of three. He was most recently
                convicted of Aggravated Assault and Aggravated Sexual Assault
                for raping a 22-year-old female. His documented victims include
                known females, both adult and juvenile. His offending behaviors
                also vary in range from committing offenses involving rape to
                stalking. He has not been documented to take any responsibility for
                his sexual offending, as he denies his offenses or reports the sex
                acts as being consensual.
                Mr. Tinsley has also engaged in a number of nonsexual offenses
                including but not limited to distributing CDS, Altering Operators
                License, Vehicular Manslaughter, Mail Fraud, Aggravated Assault,
                and Theft. This range of behavior is reflective of the antisocial
                component of his personality structure. His antisocial orientation
                includes substance abuse, a criminal lifestyle beginning at a young
                age as well as poor compliance with supervisory conditions, as he
                has demonstrated a disregard for abiding by legal conditions
                implemented upon him by past criminal sentence and
                incarceration. Additionally, he has violated parole and has been
                charged with four Megan's Law violations. He offended sexually
                after being released from incarceration and continued to offend
                non-sexually while on probation. He has accrued infractions while
                incarcerated and has been placed on MAP status while at the STU.
                Overall, Mr. Tinsley’s pattern of offending has not been deterred
                by numerous legal sanctions. This pattern reflects that it is highly
                likely that Mr. Tinsley will not cooperate with supervision or the
                demands of conditional discharge.
                In sum, the TPRC panel recommends that Mr. Tinsley be
                maintained in Phase 1 of treatment. This is consistent with his
                treatment team. He continues to be considered to be in the early
                stages of treatment. Currently, he remains on TR status. Mr.
                Tinsley should seek to meaningfully engage in his groups on a
                consistent basis, actively participate, refrain from any MAP
                placements or problematic behaviors, and demonstrate sustained
                motivation for treatment. In reviewing his static and dynamic risk
                factors and his current level of treatment, at this time, based on the
                information gathered for this evaluation, Mr. Tinsley continues to
                be at high risk to engage in future acts of deviant sexual behavior
                and presents at a high risk to recidivate if not confined to a secure
                facility such as the STU.
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 14 of 23 PageID: 3065



  (See id. at 17.)

          In his certification, Defendant Main characterizes Plaintiff as a Treatment Refuser, who

  denies that he has committed sexual offenses, disrupts group sessions by only discussing legal

  matters and by being verbally combative and volatile. (Main Certification at ¶ 1.) Defendant

  Main also asserts that Plaintiff cannot effectively participate in sex-offender-specific treatment

  because he consistently denies criminal wrongdoing, despite his substantial criminal history. (Id.

  ¶ 2.)

          In his deposition and certification submitted in opposition to Defendants’ motion for

  summary judgment, Plaintiff denies that he has refused treatment, claims that he accepts

  responsibility for his sexual offenses, and reiterates his allegations that the treatment decisions

  and his placement in the South Unit have been orchestrated by Defendant Main in retaliation for

  his filing of grievances, lawsuits, and the book about his civil commitment entitled “Civilly

  Committed.” (See, generally, ECF No. 224-2; Pl. Dep. at 24:8-11; 28:13-16.)

          Although he disputes Defendants’ assessment of him as a treatment refuser who denies or

  minimizes his sexual offenses, Plaintiff’s own Statement of Disputed Material Facts (ECF No.

  224-1) engages in this very type of denial. For example, Plaintiff states the following about his

  1984 conviction:

                     With regards to my conviction in 1984 of a sexual offense, I
                     discussed that I had consensual sex and was falsely accused by the
                     victim when her sister found out that we had been together. I even
                     presented to Court the affidavit of Harriet Williams, an attorney
                     who represented me (Tinsley) in California, who indicated that she
                     had information that the victim in this case had said that had she
                     been aware of how long the case would take and the severity of
                     punishment Russell Tinsley faced, she never would have brought
                     the charges against him, and was being forced to testify by the
                     prosecutor.
  (ECF No. 224-2, Plaintiff’s DSMF ¶ 28.)
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 15 of 23 PageID: 3066



          II.     SUMMARY JUDGMENT STANDARD

          Summary judgment is appropriate where the Court is satisfied that “there is no genuine

  issue as to any material fact and that the movant is entitled to a judgment as a matter of law.”

  Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A factual dispute is

  genuine only if there is “a sufficient evidentiary basis on which a reasonable jury could find for

  the non-moving party,” and it is material only if it has the ability to “affect the outcome of the

  suit under governing law.” Kaucher v. County of Bucks, 455 F.3d 418, 423 (3d Cir. 2006); see

  also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Disputes over irrelevant or

  unnecessary facts will not preclude a grant of summary judgment. Anderson, 477 U.S. at 248.

  “In considering a motion for summary judgment, a district court may not make credibility

  determinations or engage in any weighing of the evidence; instead, the non-moving party's

  evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor .’” Marino

  v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 447 U.S. at 255));

  see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Curley v.

  Klem, 298 F.3d 271, 276–77 (3d Cir. 2002).

          The burden of establishing that no “genuine issue” exists is on the party moving for

  summary judgment. Celotex, 477 U.S. at 330. “A nonmoving party has created a genuine issue

  of material fact if it has provided sufficient evidence to allow a jury to find in its favor at trial.”

  Gleason v. Norwest Mortg., Inc., 243 F.3d 130, 138 (3d Cir. 2001). The non-moving party must

  present “more than a scintilla of evidence showing that there is a genuine issue for trial.”

  Woloszyn v. County of Lawrence, 396 F.3d 314, 319 (3d Cir. 2005) (quotations omitted). Under

  Anderson, Plaintiffs' proffered evidence must be sufficient to meet the substantive evidentiary

  standard the jury would have to use at trial. 477 U.S. at 255. To do so, the non-moving party
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 16 of 23 PageID: 3067



  must “go beyond the pleadings and by her own affidavits, or by the depositions, answers to

  interrogatories, and admissions on file, designate specific facts showing that there is a genuine

  issue for trial.” Celotex, 477 U.S. at 324 (quotations omitted); see also Matsushita, 475 U.S. at

  586; Ridgewood Bd. of Ed. v. Stokley, 172 F.3d 238, 252 (3d Cir. 1999). In deciding the merits

  of a party’s motion for summary judgment, the court's role is not to evaluate the evidence and

  decide the truth of the matter, but to determine whether there is a genuine issue for trial.

  Anderson, 477 U.S. at 249. Credibility determinations are the province of the factfinder. Big

  Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

         There can be “no genuine issue as to any material fact,” however, if a party fails “to make

  a showing sufficient to establish the existence of an element essential to that party's case, and on

  which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322–23. “[A]

  complete failure of proof concerning an essential element of the nonmoving party’s case

  necessarily renders all other facts immaterial.” Id. at 323; Katz v. Aetna Cas. & Sur. Co., 972

  F.2d 53, 55 (3d Cir. 1992).

         A document filed pro se is to be “liberally construed” and “a pro se complaint, however

  inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

  lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97,

  106 (1976)). In addition, when considering a motion in a pro se plaintiff’s proceedings, a court

  must “apply the applicable law, irrespective of whether a pro se litigant has mentioned it by

  name.” Holley v. Dep't of Veteran Affairs, 165 F.3d 244, 247–48 (3d Cir. 1999). Nevertheless,

  on a motion for summary judgment, “a pro se plaintiff is not relieved of his obligation under

  Rule 56 to point to competent evidence in the record that is capable of refuting a defendant's

  motion for summary judgment.” Ray v. Fed. Ins. Co., No. 05-2507, 2007 WL 1377645, at *3
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 17 of 23 PageID: 3068



  (E.D. Pa. May 10, 2007). “[M]erely because a non-moving party is proceeding pro se does not

  relieve him of the obligation under Rule 56(e) to produce evidence that raises a genuine issue of

  material fact.” Boykins v. Lucent Techs., Inc., 78 F.Supp.2d 402, 408 (E.D. Pa. 2000); see also

  Dawson v. Cook, 238 F. Supp. 3d 712, 717 (E.D. Pa. 2017).

         III.    ANALYSIS

         Retaliation against a prisoner or civil detainee based on his exercise of a constitutional

  right violates the First Amendment. See Bistrian v. Levi, 696 F.3d 352, 376 (3d Cir. 2012)

  (citing Mitchell v. Horn, 318 F.3d 523, 529–31 (3d Cir. 2003); Rauser v. Horn, 241 F.3d 330,

  333–34 (3d Cir. 2001); Allah v. Seiverling, 229 F.3d 220, 224–26 (3d Cir. 2000). In order to

  state a prima facie case of First Amendment retaliation, a prisoner must assert that: (1) he

  engaged in constitutionally protected conduct; (2) he suffered an adverse action sufficient to

  deter a person of ordinary firmness from exercising his constitutional rights; and (3) the

  constitutionally protected conduct was “a substantial or motivating factor” for the adverse action.

  See Rauser v. Horn, 241 F.3d at 333. A prisoner’s ability to file grievances and lawsuits against

  prison officials is a constitutionally protected activity for purposes of a retaliation claim. See

  Milhouse v. Carlson, 652 F.2d 371, 373–74 (3d Cir. 1981); Mitchell v. Horn, 318 F.3d at 530;

  Watson v. Rozum, 834 F.3d 417, 422 (3d Cir. 2016).

         The Third Circuit’s decision in Oliver v. Roquet, 858 F.3d 180 (2017) controls the

  Court’s analysis of the claims against Defendant Main. In Oliver v. Roquet, the plaintiff, also an

  SVP, was denied advancement to the next phase of treatment, and he sued a psychologist at the

  STU for allegedly retaliating against him for his own legal activities and his legal activities on

  behalf of other residents. The primary facts in support of the retaliation claim were contained in

  a report, which, among other things, suggested that the plaintiff may need to consider whether
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 18 of 23 PageID: 3069



  his focus on legal activities was interfering with his treatment. See id. at 185-86. In Oliver, the

  Third Circuit clarified the pleading requirements for a retaliation claim against a mental health

  professional at a state institution, holding that “a prima facie showing of causation requires more

  than the allegation that the professional based a medical decision on symptomology that

  happened to relate in some way to a patient’s protected activity.” Instead, there must be

  particular facts alleged that allow the court to reasonably infer it is the protected activity itself,

  and not simply medically relevant behavior associated with that activity, that formed the basis of

  the defendant’s adverse action.” Id. at 192. Thus, after Oliver, to state a First Amendment

  retaliation claim against a medical professional based on treatment decisions that seem to target

  or affect a protected activity, a Plaintiff must provide facts showing that the medical professional

  targeted the protected speech itself and not just the legitimate clinical or collateral consequences

  of that speech.

          As explained by the Third Circuit,

                    “[t]his is so because a medical professional’s holistic approach to
                    diagnosing a patient’s mental health will sometimes require
                    consideration of his otherwise protected speech and conduct to
                    evaluate any adverse consequences they are having on his
                    treatment. Framed in terms of the Rauser test and the relevant
                    pleading standards, an assertion by a mental health detainee that
                    his treating psychologist retaliated against him, based only on the
                    factual allegation that the psychologist considered the effect his
                    First Amendment activity was having on his treatment, would not
                    support the inference that retaliation was the “substantial or
                    motivating factor” for the psychologist’s recommendation.
  Oliver, 858 F.3d at 192.

          The Third Circuit further explained that a medical report or decision “purporting to focus

  only on the collateral consequences of a detainee’s First Amendment activity could be sufficient

  to establish a prima facie case of retaliation where the plaintiff is able to plead ‘consideration

  plus,’—i.e., where, in addition to consideration of the protected activity by way of its association
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 19 of 23 PageID: 3070



  with medically relevant conduct, there are specific factual allegations supporting an inference

  that the adverse action was based on the protected activity itself.” Id. “Consideration plus” may

  exist, for example, where the complaint contained “specific factual allegations suggesting that

  the collateral consequences were fabricated, [allegations] that the defendant had communicated

  anger or frustration with the protected activity itself or had threatened to take action against the

  plaintiff, or [allegations] that the collateral consequences relied upon were irrelevant to the

  medical judgment in question.” Id.

         In its prior Opinion, the Court found that Defendant Main’s statements to Plaintiff in

  early October 2014, that he would not be discharged from the STU or get out of the restrictive

  South Unit if he continued to file grievances and lawsuits provided the consideration plus, as

  required by Oliver, and, it proven, could allow a jury to find that Plaintiff satisfied the causal

  connection between his filing of grievances and/or lawsuits and his failure to progress in

  treatment thereafter and/or his continued confinement in the restrictive South Unit. The DHS

  Defendants made no other arguments in favor of summary judgment as to Defendant Main, and

  the Court found that Plaintiff established a prima facie case of retaliation against Defendant Main

  in connection with his filing of grievances and lawsuits. 8 (See ECF Nos. 205-06.)

         The DHS Defendants now assert that Defendant Main is entitled to summary judgment 1)

  based the same decision defense applicable to First Amendment retaliation claims and 2) on the

  basis of qualified immunity. The Court first considers the same decision defense.



  8
    Although Plaintiff asserted that the DHS Defendants also refused to advance him in treatment
  based on the publication of his book “Civilly Committed”, the record evidence in the prior
  motions showed that the collateral consequences of the publication of the book – namely
  Plaintiff’s naming of his victims and denial and/or minimization of his sexual offenses and not
  the First Amendment activity itself motivated the DHS Defendants to encourage Plaintiff to
  redact and/or withdraw the book from publication. Indeed there is no record evidence that
  Defendant Main sought to retaliate against Plaintiff for the publication of the book itself.
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 20 of 23 PageID: 3071



         Even if a Plaintiff establishes a prima facie case of First Amendment retaliation, “prison

  officials may still prevail if they establish that ‘they would have made the same decision absent

  the protected conduct for reasons reasonably related to a legitimate penological interest.’” This is

  often referred to as the ‘same decision defense.’” Watson, 834 F.3d at 422 (citation omitted).

  The Third Circuit places the burden in prisoner retaliation cases on the defendant to establish the

  same decision defense. See Rauser, 241 F.3d at 333 & n.2; Watson, 834 F.3d at 429.

         In prison disciplinary retaliation cases, courts “evaluate ‘the quantum of evidence’ of the

  misconduct to determine whether the prison officials’ decision to discipline an inmate for his

  violations of prison policy was within the broad discretion we must afford them.” See Watson,

  834 F.3d at 426 (quoting Carter v. McGrady, 292 F.3d 152, 159 (3d Cir. 2002)). In Carter, an

  inmate claimed that he was given a misconduct because prison officials resented his functioning

  as a jailhouse lawyer. The Third Circuit, in rejecting that claim, held that most prisoners’

  retaliation claims will fail if the misconduct charges are supported by the evidence, explaining

  that “[e]ven if prison officials were motivated by animus to jailhouse lawyers, Carter’s offenses,

  such as receiving stolen property, were so clear and overt that [the court] cannot say that the

  disciplinary action taken against Carter was retaliatory.” Id. at 159. Thus, the Third Circuit

  “[could] not say that the prison officials’ decision to discipline Carter for his violations of prison

  policy was not within the ‘broad discretion’ that [courts] must afford them.” Id. (citations

  omitted) (emphasizing the “great deference” that the decisions of prison administrators are

  entitled to in the context of disciplinary proceedings). As explained in Carter, due to the “the

  force of the evidence that Carter was guilty of receiving stolen property” there could be no

  genuine issue of material fact that his misconduct citation was reasonably related to legitimate
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 21 of 23 PageID: 3072



  penological interests, and that he would have been disciplined notwithstanding his jailhouse

  lawyering. See id.

         More than a decade later, in Watson v. Rozum, 834 F.3d at 425, however, the Third

  Circuit held that the plaintiff’s violation in that case – his possession of a broken radio – “was

  not so ‘clear and overt’ a violation that [the court] can conclude that he would have been written

  up if he had not also given prison officials “a hard time” by asking for a grievance slip. See id.

  The Court emphasized that the radio had allegedly been in the same condition for more than a

  year and there was evidence that other inmates had radios with loose or broken antennas, but

  those items were not confiscated and the inmates did not receive a misconduct. See id. Thus,

  defendant in Watson could not prevail on the same decision defense.

         Plaintiff is an SVP who claims that Defendant Main, who admittedly oversees Plaintiff’s

  treatment decisions at the STU, failed to advance him in treatment and is keeping him in a

  restrictive housing unit due to his filing of numerous grievances and lawsuits. Although the

  Third Circuit has not considered the same decision defense in such a context, it noted in Oliver

  that where a plaintiff makes out a prima facie case of retaliation, “the burden shifts to the

  [D]efendant to prove by a preponderance of the evidence that [he] ‘would have made the same

  decision absent the protected conduct for reasons reasonably related to a legitimate penological

  interest.’” 858 F.3d at 190 (quoting Rauser, 241 F.3d at 333).

         Defendant Main asserts that even if Plaintiff has made out a prima facie case of

  retaliation, Main (or his subordinates) would have made the same decisions – to not advance him

  in treatment and keep him on the restricted South Unit – based on Plaintiff’s Treatment Refusal

  and other infractions and notwithstanding his filing of grievances and lawsuits.
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 22 of 23 PageID: 3073



         In it undisputed that in order to progress through sex offender treatment, Plaintiff must

  discuss and take responsibility for his past sexual offenses. See Salerno v. Corzine, 06-3547, 07-

  2751, 2013 WL 5505741, at *2 (D.N.J. Oct. 1, 2013) (discussing the phases of treatment for

  SVPs and explaining that “[a]s residents progress through the phases, they are expected to

  discuss their sexual history and past sexual offenses. . . . [and] [r]esidents who ‘refuse to

  participate in treatment in a meaningful way,’ including refusing to ‘discuss significant topics,’

  are put on ‘Treatment Probation.’ Residents who do not improve their participation in treatment

  are put on ‘Treatment Refusal status’”). Here, the Court analyzes the quantum of evidence

  provided by the parties to determine whether Defendant Main (or his subordinates) would have

  made the same treatment and housing decisions absent Plaintiff’s filing of grievances and

  lawsuits.

         Having reviewed the record evidence in a light most favorable to Plaintiff, the Court

  finds that the 2019 TPRC Report provides overwhelming evidence that Plaintiff engages in

  Treatment Refusal by denying and/or minimizing his sexual offenses, by disrupting group

  sessions by being verbally combative and volatile, and by perseverating on legal issues. As such,

  the Court finds that Defendant Main (or his subordinates) would have made the same treatment

  and housing decisions absent Plaintiff’s filing of grievances or lawsuits, and those decisions are

  rationally related to penological interests, or more accurately here, the treatment goals for SVPs.

         Although Plaintiff disagrees with the 2019 TPRC report and the characterization of

  himself as a Treatment Refuser, the only evidence he has provided on this issue beyond his

  subjective opinion relates to his treatment progress in 2014. Although the DHS Defendants

  admit Plaintiff was initially promoted to Phase 2 of treatment in 2014, they have provided

  detailed evidence that Plaintiff was subsequently demoted to Phase 1 due to his Treatment
Case 2:15-cv-07319-MCA-LDW Document 229 Filed 07/31/20 Page 23 of 23 PageID: 3074



  Refusal, namely his minimizing of his sexual offenses and his disruptive behavior. Indeed, Dr.

  Silikovitz’s Confidential Report, which was prepared at the request of Plaintiff’s public defender

  in connection with his civil commitment appeal, does not address Plaintiff’s Treatment Refusal

  and other incidents that occurred after the date of the Confidential Report. The fact that

  Plaintiff’s own Statement of Disputed Material Facts denies and minimizes his history of sexual

  offenses further corroborates the evidence presented by the DHS Defendants. Plaintiff's

  subjective belief that he is participating in treatment and should be advanced to the next phase

  and moved from the South Unit is not enough to rebut the overwhelming evidence presented by

  the DHS Defendants or create an issue of fact for trial.

            Because the DHS Defendants have met their burden to show the same decision defense

  applies, the Court will grant summary judgment to Defendant Main on Plaintiff’s remaining First

  Amendment Retaliation claim. 9

            IV.     CONCLUSION

            For the reasons explained in this Opinion, the DHS Defendants’ motion for summary

  judgment as to Defendant Main is GRANTED. 10 An appropriate Order follows.




                                                                  _____________________________
                                                                  Madeline Cox Arleo, District Judge
                                                                  United States District Court

  DATED: July 31, 2020




  9
    Because the Court grants summary judgment based on the same decision defense, it need not
  reach the issue of qualified immunity.
  10
       Plaintiff’s motion to expedite is denied as Moot in light of this Opinion.
